 

Case 19-15590 Doc17 Filed 05/09/19 Page 1 of 9

  
 

 
 

Fill in this information to identify your case:

TIMORE-ny

    

 

 

 

 

 

 

GHT Box
Debtor 1 Anthony Brows MAY ~9 PM 7: 02
First Name Middle Name Last Name .

UD, S$ A bd oy

Bie teics REPTCY Cou, Ul Check if this is an amended
(Spous “ea First N Middle N Last N . ATL AND plan, and list below the
(Spouse, iffiling) First Name lacle Name asame sections of the plan that have

been changed.
United States Bankruptcy Court for the: District of MI)
(State)

Case number | 4 * LS 5 9D
(If known)

 

 

Official Form 113
Chapter 13 Plan 42/17

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan

includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

 

 

 

L
1.1. | Alimit on the amount of a secured claim, set out in Section 3.2, which may result in a partial W included CL) Not included
payment or no payment at all to the secured creditor /.
4.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in OY included (J Not included
Section 3.4
4.3 | Nonstandard provisions, set out in Part 8 &Y included L} Not included

 

 

 

 

 

Ee ee Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$ ) 5 per month for GO. months

[arid $ per for months.] Insert additional lines if needed.

\f fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Chapter 13 Plan Page 1

 
Anihou ForSiare 19-15590 Doc1/ Filed OSIOSIG f 294 SED O

Exhibit: Total Amount of Estimatéd' Trustee Payments

 

if ~ fs *
The following are the estimated payments that the plan require tides aietl sd’ Bfere is any difference between the amounts set

out below and the actual plan terms, the plan terms control. , cr tera ug
Pp P U.S. BANKRUPTCY COURT

DIGTRICT OF Map yd a ’ g
a. Maintenance and cure payments on secured claims (Part 3, Section 3.7 total) RYLAND $ 7 QS

b. Modified secured claims (Part 3, Section 3.2 total) $
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $
e. Fees and priority claims (Part 4 total) $
f. | Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $
j. Nonstandard payments (Part 8, total) + $

 

Total of lines a through j $ 4 J aS

 

 

 

Official Form 113 Chapter 13 Plan — Exhibit Page 1
ewe Nr Xho M9 P3sg 19;45590 Doc 17 Filed 05/09/19 Page 3 qi ISS 9D

2.2 Regular payments to the trustee will be made from future income in the following manner:

Check all that apply. SALTIMORE-NIGHT BOX

) Debtor(s) will make payments pursuant to a payroll deduction order.

W Debtor(s) will make payments directly to the trustee. ZS MAY -9 PM 7:02

L} Other (specify method of payment):

 

0S. BANKRUPTCY COURT
2.3. Income tax refunds. HisTeic yt OF HARYLAND

cnet one
Debtor(s) will retain any income tax refunds received during the plan term.

LJ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

CI Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additional payments.

mre
None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

) Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
and date of each anticipated payment.

 

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $

Cr Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

Check one.
L] None. /f “None” is checked, the rest of § 3.17 need not be completed or reproduced.

LJ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).

Name.of creditor Collateral Current installment Amount of Interest rate on Monthly plan Estimated total
payment arrearage (if arrearage payment on payments by
(including escrow } any) (if applicable) arrearage trustee

 

Wells Fag ee 5G 000 _ $ O % $ $ & ,v00

Disbursed by:
CJ Trustee
CL) Debtor(s)

San tener $ $25 $ % $ 2ah

Disbursed by:
LJ Trustee
L) Debtor(s)

Insert additional claims as needed.

Official Form 113 Chapter 13 Plan Page 2
 

ebtor h nthong Fase, 125 iw 19590 Doci1/_ Filed 05/09/19 cate 298, 4 O of. 155 Ch

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
L} None. if “None” is checked, the rest of § 3.2 need not be completed or rephidadelt | ORE-NIGHT B Ox
The semainder of this paragraph will be effective only if the applicableptppim Rart 1 of thisyplon.igpzecked.

he debtor(s) request that the court determine the value of the secured ra listed below. For each non-governmental secured claim
t

listed below, the debtor(s) state that the value of the secured claim shou Be f at but iH thé Gollinth@eegd Amount of secured

claim. For secured claims of governmental units, unless otherwise ordered by

  

Court, the vdluB & la Added claim listed in a proof of

claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of

the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the

proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest

of the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor Estimated. amount Collateral Value of Amount of Amount of Interest. Monthly
of creditor's total collateral . clairris senior to’.secured claim rate payment to.
claim creditor's claim creditor

 

Ne. cooper 3175] stOK 5 § % §
Me. Cooper Ho" AIK $ r/o

Insert additional claims as needed.
3.3. Secured claims excluded from 11 U.S.C. § 506.
Check one.

LJ None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

LJ The claims listed below were either:

Estimated total
of monthly
payments

3 |K_
5 $50

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the

personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the pian with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Collateral Amount-of claim’ Interest Monthly plan Estimated total
rate payment payments by trustee

 

Me. Couper $ % § $ Vod.J0d

Disbursed by:

U Trustee
C) Debtor(s)

$ % §$ $
Disbursed by:

L) Trustee
C Debtor(s)
Insert additional claims as needed.

Official Form 113 Chapter 13 Pian

Page 3
 

e19-15590 Doci1/_ Filed 05/09/19 4 = YJ
Debtor b ntheny Fees 4 cade 298° ff 7 65 o

3.4 Lien avoidance.

ogy -
a " .
‘one. if “None” is checked, the rest of § 3.4 need not be completed or reprbuidédO R E-NIGHT BOX
ene of this paragraph will be effective only if the applicablo,hox 8 Aye 1 of this plan is checked.
woe

The judicial liens or nonpossessory, nonpurchase money security interests nay th claret istsd Bgw impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless OtHferwisg pysered, puree pont a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs fudhexemptions. wip ple DURE order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim if PANDS to the extent allowed. The

amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.

 

§ 522(f) and Bankruptcy Rule 4003(d). /f more than one lien is to be avoided, provide the information separately for each lien.

Information regarding judicial
lien or security interest

Name of creditor

Nc: Cov pp

Collateral
(336. NSAh Aw
2\2)4

Lien identification (such as
judgment date, date of lien
recording, book and page number)

 

Insert additional claims as needed.

3.5 Surrender of collateral.

Check-one.

 

Calculation of lien avoidance

. Amount of lien

. Amount of all other liens

. Value of claimed exemptions

. Total of adding lines a, b, and c

. Value of debtor(s)’ interest in

property

. Subtract line e from line d.

Extent of exemption impairment
(Check applicable box):

s add K

$ 995 K
YO

-§ mo

$ Ke odd

U Line fis equal to or greater than line a.

The entire lien is avoided. (Do not complete the next column.)

Wine fis less than line a.

A portion of the lien is avoided. (Complete the next column. )

None. if “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

Treatment of remaining

secured claim

Amount of secured claim after
avoidance (line we line f)
s \bS ©

Interest rate (if applicable)

%

Monthly payment on secured
claim
5s 50

Estimated total payments on
secured claim

$

C The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of.creditor

 

 

Insert additional claims as needed.

Official Form 113

Chapter 13 Plan

Collateral

 

 

Page 4
. ase,19-15590 Doc 17 } q
Debtor A rdon, Brags oc Filed OS/IOS/19 cal, 298.8 9 4h. [gS 0
ZEEE treatment of Fees and Priority Claims

4.1 General TALTIMORE-NIGHT BOX

Trustee’s fees and all allowed priority claims, including domestic support obligatiBR ap thos, dj gto. will be paid in full without
postpetition interest. $9HAy g Pp hi aps f

U.S. BAHE Rup \
4.2 Trustee’s fees DISTR é os U pre yf oo
’ ARYL A
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be % of plan payments; and

during the plan term, they are estimated to total $

4.3 Attorney’s fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $

4.4 Priority cl ims other than attorney’s fees and those treated in § 4.5.
Check fne.

   

None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

L} The debtor(s) estimate the total amount of other priority claims to be
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

creck oo
None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

C) The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).

Name of. creditor Amount of claim to be paid

 

 

Insert additional claims as needed.

Era Treatment of Nonpriority Unsecured Claims

5.1. Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check ail that apply.

C] The sum of $
C) % of the total amount of these claims, an estimated payment of $

L) The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

Official Form 113 Chapter 13 Plan Page 5
— Anthin, Pras¢ 19-15590 Doc 1/7 _ Filed 05/09/19 cad, 292 / GID _ IS 5 y

5.2 wa of payments and cure of any default on nonpriority unsecured claims. Check one.
! None. /f “None” is checked, the rest of § 5.2 need not be completed ar eorbutGHR E~N IG HT BOX

LJ The debtor(s) will maintain the contractual installment payments and SHON Avy” Bra gn the unsecured claims listed below
on which the last payment is due after the final plan payment. These payments will bé digburs ‘othe by the trustee or directly by the

debtor(s), as specified below. The claim for the arrearage amount wjll de pajdhin.ful Gey, c below and disbursed by the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

The final column includes only payments disbursed by the trustee rdthiér THan;by the;debt ge ou ay
TARY. &
Name of creditor Current installment Amount of arrearage... Estimated total
payment to be paid payments by
trustee

$ S$ S$
Disbursed by:

LJ Trustee

QQ) Debtor(s)

$ $s $e
Disbursed by:

C) Trustee

L) Debtor(s)

Insert additional claims as needed.
5.3 wa classified nonpriority unsecured claims. Check one.
None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.
L} The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows
Name of creditor Basis for separate.classification Amount tobe paid — Interest rate Estimated total
and treatment on the claim (if applicable) amount of
payments
$ % $
$ % $

 

 

Insert additional claims as needed.

ao Executory Contracts and Unexpired Leases

6.1. The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
ne leases are rejected. Check one.
N

one. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

C) Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject

to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Official Form 113 Chapter 13 Plan Page 6

 
 

Cage 19-15590 Doc17 Filed 05/09/19 a
Debtor h 4 } be nF Bro (7 “A cose a PY = S75 FD

Name. of creditor Description of leased Current installment... Amount of Treatment of arrearage . Estimated total
property or executory payment arrearage to payments by
contract 3 ALT MO Heid - NIG Hie other plan trustee

section ifapplicable)
5 MMISMAY -9 PH 7: 02 5

 

 

 

Disbursed by:
O Trustee

ee

SS BANKRUPTCY COURT
mTeRict OF MARY

Q Debtor(s)

$ $ $
Disbursed by:
QO Trustee

QO) Debtor(s)

Insert additional contracts or leases as needed.

ee eos of Property of the Estate

 

7.1 Property of the estate will vest in the debtor(s) upon

Chegk the applicable box:

plan confirmation.
LI entry of discharge.
QO)

other:

Nonstandard Plan Provisions

 

 

8.1 Check “None” or List Nonstandard Plan Provisions

CJ None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a gheck in the box “Included” in

1.3.
Deb tor 1S eg theng kan b op tA loan mod, (ati OM with
Mr. Caopor Lown te 044972972, Mr, Cooper Loan FE 9630 1H [F027
Mn Conver Loam th 06 2020KF$ Me. (aspen Loon tH 06606 5¥ 0/4
She ligeint, Laan H 059861? d03 Select Portlio Lean H 002562 {| FO
Well’ Ringo, oun F 0/5672 7959, Wells Rego Lom A 65 4318 Fa 79

 

Official Form 113 Chapter 13 Plan Page 7

 
9-15
— A ndhoeg BeS¢ Wh 590 Doc17 Filed 05/09/19 of age9 YF -/SS9D

Ca Signature(s): 3ALTINORE-NIGHT BOX

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney ns HAY -9 PM 7: 02
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signati ARATE optional. The attorney for the Debtor(s), if any,
must sign belo’ us. ese fe Repiase ret

NisTeic™ at MARYLAND

 

 

 

signature of Debtor 1 Signature of Debtor 2
Executed on OS 0 20 Executed on
MM DD fJYYYY MM / DD /YYYY
x Date
Signature of Attorney for Debtor(s) MM / DD /YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part 8.

Official Form 113 Chapter 13 Plan Page 8
